DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
	Applicant’s amendment and remarks filed December 14, 2020, are responsive to the office action mailed September 18, 2020.  Claims 1-20 were previously pending.  Claims 1, 5-6, 9, 11, 15-16, 19, and 20, and specification ¶0023 (as numbered in the filed specification, equivalent to published specification ¶0026), have been amended, and claims 8 and 18 have been cancelled.  The amendment of the specification adds no new matter.  Claims 1-7, 9-17, and 19-20, are therefore currently pending and considered in this office action.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 5 and 11-19 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The amendment of claims 5, 11, and 15, has overcome this ground of rejection of the claims.

Claim 10 was also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  The amendment of claim 1 has also overcome this ground of rejection of claim 10.
Pertaining to rejection under 35 USC 101 in the previous office action
Claim 10 was rejected under 35 U.S.C. 101 because the claimed invention was not supported by either a credible asserted utility or a well-established utility. The amendment of claim 1 has overcome the basis for this rejection of claim 10.
Pertaining to rejection under 35 USC 102 in the previous office action
Claims 1-6, 11-16, and 20, were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hodge (Paper No. 20200911; Patent No. US 9,922,365 B1).  The amendment of claims 1, 11, and 20, has overcome this rejection and necessitated a new ground of rejection of these claims under 35 USC 103.
Response to Arguments
Pertaining to rejection under 35 USC 101 in the previous office action
Applicant's arguments filed December 14, 2020, have been fully considered but they are not persuasive. Claims 1-7, 9-17, and 19-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	Applicant engages in circular argumentation by arguing that recitations of computer implementation cannot be performed in the human mind because the human mind cannot
“electronically receive an indication from the computing device associated with the external source to initiate a transfer of the remaining portion of the resources at a future date when the resource allowance associated with the at least one of the one or more inmates has been reset,”

because this “requires action by a processor that cannot be practically applied in the mind, at least because it requires a processor accessing computer memory indicative of application usage.”  Remarks p.13.
Arguments directed to the proposition that claimed subject matter cannot be performed in the human mind because it requires or assumes computer implementation engages in circular logic.  The claims are directed merely to the implementation of steps using computers to perform activities that are equivalent to those that would and could have otherwise been performed by people.  The result is merely the improvement that would be expected in any such human activity when it is automated and performed by computers performing the very activities that computers are generically expected to perform. The argument is therefore not persuasive.  Alice, 134 S. Ct. at 2358 (limiting an abstract idea to a technological environment, such as a computer, does not confer patent eligibility); Bilski v. Kappos, 561 U.S. 593, 612, 130 S. Ct. 3218, 177 L. Ed. 2d 
The rationale that a claim is rooted in computer technology because it was drafted with the assumption that it would be applied in a generic computer environment has explicitly been rejected in multiple federal court decisions.  See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) (Fed. Cir. 2015); DATATRAK Int'l, Inc. v. Medidata Solutions, Inc., 2015 U.S. Dist. LEXIS 151039 (N.D. Ohio Nov. 6, 2015).
	Despite suggesting previously that the office has oversimplified their claims applicant argues by comparing example 40 from the 2019PEG to their own claimed subject matter.  The only way applicant can make this argument is by reducing the subject matter of the example inter alia
“collecting, by the network appliance, traffic data relating to the network traffic passing through the network appliance, the traffic data comprising at least one of network delay, packet loss, or jitter; comparing, by the network appliance, at least one of the collected traffic data to a predefined threshold; and collecting additional traffic data relating to the network traffic when the collected traffic data is greater than the predefined threshold, the additional traffic data comprising NetFlow protocol data.”  Ibid, ex.40, claim 1,

to merely allocating and monitoring resources against a threshold, and arguing that this is similar to their claimed subject matter, characterized as,
“allocate a portion of the resources to the inmate until the resource allowance threshold is met (depleted), and in response sets a future date for transfer of the remaining portion at a future date when the resource allowance associated with the at least one of the one or more inmates has been reset.”  Remarks pp.14-15.

Thus applicant entirely disregards the level of concrete technology required to monitor different types of network traffic passing through a network appliance to collect 
Applicant then argues “the pending claims contain an inventive concept under the second prong of the subject matter eligibility guidance.” Examiner notes that this is an incorrect approach based on the guidance.  The second prong of step 2A requires making a determination of whether additionally claimed subject matter integrates the recited abstract idea into a practical application.  This was already argued above.  Example 40 from the 2019PEG was found eligible on that basis.  Applicant’s argument here is not connected with any known rationale for eligibility other than a partial reference to the practical application test in the second prong of step 2A (“meaningful recitations beyond generally linking the alleged abstract idea to a particular technological environment”) addressed above, and an allegation that the claims “include several additional element or combination of elements that are not well-understood, routine, conventional activity in the field.”  Remarks p.16.  Determining whether any claimed act is “well-understood, routine, conventional activity in the field” was not necessary because the office has not indicated the involvement of insignificant extra-
The rejection is maintained.
Pertaining to rejection under 35 USC 102 in the previous office action
Applicant's arguments filed December 14, 2020, have been fully considered but they are not persuasive.  Claims 1-6, 11-16, and 20, were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hodge (Paper No. 20200911; Patent No. US 9,922,365 B1).  The amendment has necessitated a new ground of rejection of these claims, however applicant should nota bene that the features upon which applicant relies (i.e., “placing the order on hold for the inmate until the eligibility criteria are reset after a specific amount of time”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  A “hold” feature appears in claim 10 and is taught by Collins as detailed below, but the specific limitation argued by applicant does not appear in any claim.

Pertaining to rejection under 35 USC 103 in the previous office action
Applicant's arguments filed December 14, 2020, have been fully considered but they are not persuasive.  Claims 7-9 and 17-19 were rejected previously, and now claims 1-7, 9, 11-17, and 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (Paper No. 20200911; Patent No. US 9,922,365 B1) in view of Sullivan et al. (Paper No. 20200911; Patent No. US 7,640,190 B1).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “placing the resources exceeding the resource allowance on hold and to execute the allocation once the resource allowance has been reset,” “placing the order for transfer of resources on hold until the inmate's allowance resets,” and “the inmate's eligibility is automatically reset at a future date”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As noted above a “hold” feature appears in claim 10 and is taught by Collins as detailed below, but the specific limitations argued by applicant do not appear in any claim.
Claim Objections
Claim 7 is objected to because of the following informalities: the claim has been inadvertently amended to depend from claim 16 instead of claim 6.  There is no indication that the claim has been amended other than this change and the claim is designated with the “Original” status, it therefore appears that this is a typographical error.   Appropriate correction is required.
Claim 20 is objected to because “determine that the at least one of the one or more inmates is eligible to receive at least a portion of the resources based on at least the information associated with the at least one of the one or more inmates” appears twice in immediate succession in the claim where it only appeared once previously and where the repeat limitation serves no purpose.  There is no indication that the addition has been deliberately added by the amendment (e.g. it is not underlined), so this also appears to be a typographical error.
The claims are not properly arranged.  A claim that depends from a dependent claim should not be separated therefrom by any claim that does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  
Dependent claims 6 and 16 depend from dependent claims 2 and 12 but are separated therefrom by claims 4-5 and 14-15.  Claims 4-5 and 14-15 do not depend from claims 6 and 16.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-7, 9-17, and 19-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.

Step 2A, Prong 1:
These claims also recite, inter alia,
“receiving… information associated with one or more inmates; receiving… from an external source, an order to procure resources for at least one of the one or more inmates; determining… that the at least one of the one or more inmates is eligible to receive at least a portion of the resources based on at least the information associated with the at least one of the one or more inmates; initiating… a transfer of at least the portion of the resources from the external source to the at least one of the one or more inmates based on at least determining that the at least one of the one or more inmates is eligible to receive the resources; transmitting… control signals configured to initiate a presentation of a user interface … associated with the external source to indicate a completion of the transfer of at least the portion of the resources; determining… that a resource allowance associated with the at least one of the one or more inmates is depleted after the transfer of at least the portion of the resources; determining… that the at least one of the one or more inmates is ineligible to receive a remaining portion of the resources based on at least determining that the resource allowance associated with the at least one of the one or more inmates is depleted after the transfer of at least the portion of the resources; and ...receiving… an indication from … the external source to initiate a transfer of the remaining portion of the resources at a future date when the resource allowance associated with the at least one of the one or more inmates has been reset.” Claim 11.

The above limitations recite a judicial exception because they are each abstract on their own and in combination they altogether recite a more detailed abstract idea.  This is because they fall within the groupings of abstract ideas described as mental processes such as concepts performed in the human mind (including an evaluation and judgment) and certain methods of organizing human activity, for example legal interactions.  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, Prong 2:
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are at least one non-transitory storage device, at least one processor, at least one module stored in said storage device and comprising instruction code that is executable by the at least one processor, and a computing device associated with an external source, in claims 1-7 and 9-10, a computing device processor and computing device associated with an external source in claims 11-17 and 19, and a non-transitory computer-readable medium, a first apparatus, and a computing device associated with an external source, in claim 20.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., all claims recite the processor causing the generation of an interface on the external source computer device, and the processor in claims 1-7, 9-17, and 19, and first apparatus in claim 20, respectively, are broadly and generally recited as performing all other steps in terms of the described intended results of functionally nonspecific activities.  The additional elements do not integrate the judicial exception into a practical application because they lack sufficient substance and specificity to indicate anything to which the abstract elements are practically applied.  They do not improve the MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Any claimed elements that are not abstract are identified either tangentially, or broadly and generally as applying the method, and the method itself is described only by way of the intended descriptive results of unidentified functional activities, without reference to any particular functional acts or specific functions 
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have therefore not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The method claimed is a nontechnical series of steps taken to practice an entrepreneurial activity. The innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 2-10 and 12-19 do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the implementation of data evaluations and judgements used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1-7, 9-17, and 19-20, are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-17, and 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (Paper No. 20200911; Patent No. US 9,922,365 B1) in view of Sullivan et al. (Paper No. 20200911; Patent No. US 7,640,190 B1).
		Hodge teaches systems and methods for product ordering and delivery to inmates of an institution, and further discloses for example, a) receiving an order to procure resources for at least one of one or more inmates, b) imposing limits on orders to procure resources for inmates, c) determining that an order has exceeded a limit, and d) limiting an order based on a restriction.  Hodge does not however explicitly disclose an alert interface comprising an indication that one or more allowance limits have been met, and responses pursuant to depletion of the allowance.  Sullivan also teaches systems and methods for product ordering and delivery to institutionalized recipients, and also further discloses a) receiving an order to procure resources for at least one of the one or more inmates, b) imposing limits on orders to procure resources for inmates, c) determining that an order has exceeded a limit, and d) limiting an order based on a restriction.  Sullivan additionally teaches an alert interface comprising an indication that one or more allowance limits have been met, and responses pursuant to depletion of the allowance.  Hodge in view of Sullivan discloses:
Claim 1. A system for procurement of resources within a controlled environment, the system comprising:
	●	at least one non-transitory storage device (claim 1; see at least Hodge fig. 6, c2:27-47);
	●	at least one processor (claim 1; see at least Hodge fig. 6, c2:27-47); and 
	●	at least one module stored in said storage device and comprising instruction code that is executable by the at least one processor (claim 1; see at least Hodge c2:48-61) and configured to cause said at least one processor to:
	●	receive information associated with one or more inmates (claims 1, 11, 20; see at least Hodge abstract “a profile subsystem that stores inmate profiles,… receives data regarding an order of the inmate,” fig. 4, c5:19-42 “inmate provides information (e.g., names, relationship with inmate, and other details) regarding his friends, family members, and/or loved ones to the order processing system,” c5:63-c6:33 ”aggregating and/or encoding the … inmate identity information into a form that is only readily understood by the order processing system 110 and delivery processing system 130…. Delivery processing system 130 communicates with order processing system 110 to 30 receive and/or transmit information regarding … inmate profile information”);
	●	receive, from an external source, an order to procure resources for at least one of the one or more inmates (claims 1, 7, 10-11, 17, 20; see at least Hodge fig. 5, c1:14-34 “Inmates may also receive packages shipped to the correctional facility from their family members and friends,” c5:3-18 “friends, family members, and/or loved ones of inmates also place orders to purchase one or more products to be sent to the correctional facility 140. In some embodiments, such individuals who are external to the 
	●	determine that the at least one of the one or more inmates is eligible to receive at least a portion of the resources based on at least the information associated with the at least one of the one or more inmates (claims 1, 11, 20; see at least Hodge c5:42-62 “order processing system 110 … processes the order by applying one or more restrictions to the order,” c7:1-12 “personal information can be utilized for authenticating an inmate's identity and/or determining one or more restrictions for ordering for an inmate,” c7:13-30);
	●	initiate a transfer of at least the portion of the resources from the external source to the at least one of the one or more inmates based on at least determining that the at least one of the one or more inmates is eligible to receive the resources (claims 1, 11, 20; see at least Hodge abstract “receives data regarding an order … retrieves an inmate profile … applies restrictions to the order of the inmate based on the inmate profile, generates an order number for the order of the inmate, … in which the package with the order is packaged and shipped to the correctional facility,” c3:36-61 “After inspection, the contents of each package, letter, and/or photo are … submitted to the order processing system 110 55 …. contents of the packages are repackaged and delivered to inmates at the correctional facility,” c9:1-17 “apply one or more restrictions to the order, manage the inmate's account, and process the order”); and
	●	transmit control signals configured to cause the at least one processor to initiate a presentation of a user interface on a computing device associated with the external Hodge fig. 6, c3:36-61, c9:1-17);
	●	determine that a resource allowance associated with the at least one of the
one or more inmates is depleted after the transfer of at least the portion of the
resources (claims 1, 11, 20; see at least Hodge c7:13-30 “restrictions for each inmate includes … quantity limits, spending limits, weight limits, order frequency limits, ….  there are one or more restrictions on … the amount of funds an inmate 25 can spend on ordering products, how often an inmate can order certain products,” c15:64-c16:1-14 “order processing subsystem 210 identifies … the number of products in the order, product weights, product costs, total costs of products in the order, and ….  determines whether the one or more products in the order comply with restrictions.”);
	●	determine that the at least one of the one or more inmates is ineligible to
receive a remaining portion of the resources based on at least determining that the
resource allowance associated with the at least one of the one or more inmates is depleted after the transfer of at least the portion of the resources (claims 1, 11, 20; see at least Hodge c7:13-30, c15:64-c16:1-14, in view of Sullivan figs. 1C, 3A “BELOW THRESHOLD 320 INVOKE INTERRUPT”; c4:58-67 “interaction may include notifying an individual associated with an account (such as an inmate) of a current status and inquiring as to what actions are to be taken, contacting a secondary contact with respect to an account (such as a family member of an inmate),” c15:30-53 “message … may be sent … to one or more friend or family member designated as a responsible party … upon detection of a minimum threshold amount. … system 110 may set a flag … that … interrupt messaging is invoked,” c17:48-67 “Preferred embodiments provide order 
	●	electronically receive an indication from the computing device associated with the
external source to initiate a transfer of the remaining portion of the resources at a future
date when the resource allowance associated with the at least one of the one or more
inmates has been reset (claims 1, 11, 20; see at least Sullivan figs. 3A-D show that the process includes repeated checking for sufficient funds and allowing the user to order items beyond the current availability of funds for retrieval and completion of the order when funds have been replenished (allowance has been reset).  Additionally, in the “collect call” functions collection of funds from the computing device associated with the external source is an indication from that device to initiate transfer of the remaining portion.  This is also described at c14:61-c15:22, 30-53; c18:51-c19:5).

Claim 2. The system of claim 1, wherein the at least one module is further configured to: receive, in real-time, information associated with the one or more inmates, wherein the information further comprises one or more security levels associated with each of the one or more inmates (claims 2, 12; see at least Hodge abstract, c7:1-30).Claim 3. The system of claim 2, wherein the at least one information associated with the one or more inmates is received periodically (claims 3, 13; see at least Hodge fig. 4, c15:29-45).Claim 4. The system of claim 1, wherein the at least one module is further configured to:
	●	initiate a presentation of a first user interface for display on the computing device associated with the external source, wherein the first user interface comprises an indication of the resources available to the external source for procurement (claims 4, 14; see at least Hodge c9:1-17, 41-60; c15:7-28);
	●	receive, via the first user interface, a selection of the resources (claims 4, 14; see at least Hodge abstract, c1:14-34, c4:6-34); and
	●	initiate the transfer of the resources selected by the user based on at least receiving the selection of the resources from the external source (claims 4, 14; see at least Hodge abstract, figs. 1, 3-5; c1:14-34).
Claim 5. The system of claim 4, wherein the at least one module is further configured to: receive, via the first user interface, a location of the at least one inmate to whom the external source wishes to transfer the resources to and a delivery time associated with the procurement of the resources, wherein the location further comprises a state and a name of an entity in which the at least one inmate is incarcerated (claims 5, 15; see at least Hodge c3:36-61, c5:43-62, c8:53-65.  Please note: although the prior art discloses this feature or its equivalent the more granular description of the location (e.g., “state and a name of an entity”) as claimed is nonfunctional descriptive information because it has no functional role in the method.  For example, any description of a location sufficient to perform the method would meet the functional terms of the method.  Descriptive material that has no functional role in the method will not distinguish the In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.).Claim 6. The system of claim of 2, wherein the at least one module is further configured to: determine the resource allowance associated with the one or more inmates, wherein the resource allowance comprises at least one or more limits associated with the procurement of the resources, wherein the one or more limits comprises a total amount of funds available for the external source to spend for the one or more inmates periodically, a total amount of funds available for the external source to spend for each of the one or more inmates based on at least one security level associated with the each of the one or more inmates, and a total number of resources per transfer (claims 6, 16; see at least Hodge c7:13-30, c16:1-14).

Claim 7. The system of claim 6, wherein the at least one module is further configured to:
Hodge fig. 5, c5:3-18, c6:22-33);
	●	determine that the order to procure resources has exceeded the one or more limits (claims 7, 17; see at least Hodge c7:13-30, c16:1-14); and
	●	initiate a presentation of an alert interface for display on the computing device associated with the external source, wherein the alert interface comprises an indication that that the one or more limits have been met (claims 7, 17; see at least Sullivan figs. 1C, 3A “BELOW THRESHOLD 320 INVOKE INTERRUPT”; c4:58-67 “interaction may include notifying an individual associated with an account (such as an inmate) of a current status and inquiring as to what actions are to be taken, contacting a secondary contact with respect to an account (such as a family member of an inmate),” c15:30-53 “outbound message, e.g., a phone call, electronic mail message, etcetera, may be sent by controlled environment information management system 110 to one or more friend or family member designated as a responsible party … upon detection of a minimum threshold amount. Additionally or alternatively, controlled environment information management system 110 may set a flag … such that, … interrupt messaging is invoked,” c17:48-67 “Preferred embodiments provide order validation, restriction, and confirmation immediately with respect to each item selected, thus providing immediate account balance update and allowing a user to know immediately what may and may not be ordered”).Claim 9. The system of claim 1, wherein the at least one module is further configured to Sullivan c15:30-53, c18:51-67, c23:49-67.  Please note: because the interfaces and messaging/notification functions (including account status messaging generally) have been previously discussed, these cites have been selected for their focus on the reset (“replenishment”) function.  Although examiner believes they also describe notification to the external source, the various types of notification described in the reference, including those claimed by applicant, would be understood by a person of ordinary skill to all be included in those potentially used in to “display” the claimed indication to the external source.).
Claim 11. A method for procurement of resources within a controlled environment, the method comprising:
	●	receiving, using a computing device processor, information associated with one or more inmates (claims 1, 11, 20; see at least Hodge abstract, fig. 4, c5:19-42, c5:63-c6:33);
	●	receiving, using a computing device processor, from an external source, an order to procure resources for at least one of the one or more inmates (claims 1, 7, 10-11, 17, 20; see at least Hodge fig. 5, c5:3-18, c6:22-33);
	●	determining, using a computing device processor, that the at least one of the one or more inmates is eligible to receive at least a portion of the resources based on at Hodge c5:42-62, c7:1-12, c7:13-30);
	●	initiating, using a computing device processor, a transfer of at least the portion of the resources from the external source to the at least one of the one or more inmates based on at least determining that the at least one of the one or more inmates is eligible to receive the resources (claims 1, 11, 20; see at least Hodge abstract, c3:36-61, c9:1-17); 
	●	transmitting, using a computing device processor, control signals configured to initiate a presentation of a user interface on a computing device associated with the external source to indicate a completion of the transfer of at least the portion of the resources (claims 1, 11, 20; see at least Hodge fig. 6, c3:36-61, c9:1-17);
	●	determining, using a computing device processor, that a resource allowance associated with the at least one of the one or more inmates is depleted after the transfer of at least the portion of the resources (claims 1, 11, 20; see at least Hodge c7:13-30 “restrictions for each inmate includes … quantity limits, spending limits, weight limits, order frequency limits, ….  there are one or more restrictions on … the amount of funds an inmate 25 can spend on ordering products, how often an inmate can order certain products,” c15:64-c16:1-14 “order processing subsystem 210 identifies … the number of products in the order, product weights, product costs, total costs of products in the order, and ….  determines whether the one or more products in the order comply with restrictions.”);
	●	determining, using a computing device processor, that the at least one of the one or more inmates is ineligible to receive a remaining portion of the resources based on at Hodge c7:13-30, c15:64-c16:1-14, in view of Sullivan figs. 1C, 3A “BELOW THRESHOLD 320 INVOKE INTERRUPT”; c4:58-67 “interaction may include notifying an individual associated with an account (such as an inmate) of a current status and inquiring as to what actions are to be taken, contacting a secondary contact with respect to an account (such as a family member of an inmate),” c15:30-53 “message … may be sent … to one or more friend or family member designated as a responsible party … upon detection of a minimum threshold amount. … system 110 may set a flag … that … interrupt messaging is invoked,” c17:48-67 “Preferred embodiments provide order validation, restriction, and confirmation immediately with respect to each item selected, thus providing immediate account balance update and allowing a user to know immediately what may and may not be ordered”); and
	●	electronically receiving, using a computing device processor, an indication from
the computing device associated with the external source to initiate a transfer of the
remaining portion of the resources at a future date when the resource allowance
associated with the at least one of the one or more inmates has been reset (claims 1, 11, 20; see at least Sullivan figs. 3A-D show that the process includes repeated checking for sufficient funds and allowing the user to order items beyond the current availability of funds for retrieval and completion of the order when funds have been replenished (allowance has been reset).  Additionally, in the “collect call” functions collection of funds from the computing device associated with the external source is an 

Claim 12. The method of claim 11, wherein the method further comprises receive, in real-time, information associated with the one or more inmates, wherein the information further comprises one or more security levels associated with each of the one or more inmates (claims 2, 12; see at least Hodge abstract, c7:1-30).Claim 13. The method of claim 12, wherein the information associated with the one or more inmates is received periodically (claims 3, 13; see at least Hodge fig. 4, c15:29-45).Claim 14. The method of claim 11, wherein the method further comprises:
	●	initiating a presentation of a first user interface for display on the computing device associated with the external source, wherein the first user interface comprises an indication of the resources available to the external source for procurement (claims 4, 14; see at least Hodge c9:1-17, 41-60; c15:7-28);
	●	receiving, via the first user interface, a selection of the resources (claims 4, 14; see at least Hodge abstract, c1:14-34, c4:6-34); and
	●	initiating the transfer of the resources selected by the user based on at least receiving the selection of the resources from the external source (claims 4, 14; see at least Hodge abstract, figs. 1, 3-5; c1:14-34).Claim 15. The method of claim 14, wherein the method further comprises receiving, via the first user interface, a location of the at least one inmate to whom the external source wishes to transfer the resources to and a delivery time associated with the procurement of the resources, wherein the location further comprises a state and a name of an entity in which the at least one inmate is incarcerated (claims 5, 15; see at least Hodge c3:36-61, c5:43-62, c8:53-65.  Please note: see discussion following claim 5.).Claim 16. The method of claim 12, wherein the method further comprises determining the resource allowance associated with the one or more inmates, wherein the resource allowance comprises at least one or more limits associated with the procurement of the resources, wherein the one or more limits comprises a total amount of funds available for the external source to spend for the one or more inmates periodically, a total amount of funds available for the external source to spend for each of the one or more inmates based on at least one security level associated with the each of the one or more inmates, and a total number of resources per transfer (claims 6, 16; see at least Hodge c7:13-30, c16:1-14).

Claim 17. The method of claim 16, wherein the method further comprises:
	●	receiving from the external source, the order to procure resources for the at least one of the one or more inmates (claims 1, 7, 10-11, 17, 20; see at least Hodge fig. 5, c5:3-18, c6:22-33);
	●	determining that the order to procure resources has exceeded the one or more limits (claims 7, 17; see at least Hodge c7:13-30, c16:1-14); and
Sullivan figs. 1C, 3A; c4:58-67, c15:30-53, c17:48-67).Claim 19. The method of claim 18, wherein the method further comprises initiating a presentation of a second user interface for display on the computing device associated with the external source indicating that the resource allowance associated with the at least one of the one or more inmates has been reset (claims 9, 19; see at least Sullivan c15:30-53, c18:51-67, c23:49-67.  Please note: see discussion following claim 9.).
Claim 20. A computer program product for procurement of resources within a controlled environment, the computer program product comprising a non-transitory computer-readable medium comprising code (claim 20; see at least Hodge c2:27-48) causing a first apparatus to:
	●	receive information associated with one or more inmates (claims 1, 11, 20; see at least Hodge abstract, fig. 4, c5:19-42, c5:63-c6:33);
	●	receive, from an external source, an order to procure resources for at least one of the one or more inmates (claims 1, 7, 10-11, 17, 20; see at least Hodge fig. 5, c5:3-18, c6:22-33);
	●	determine that the at least one of the one or more inmates is eligible to receive at least a portion of the resources based on at least the information associated with the at Hodge c5:42-62, c7:1-12, c7:13-30);
	●	initiate a transfer of at least the portion of the resources from the external source to the at least one of the one or more inmates based on at least determining that the at least one of the one or more inmates is eligible to receive the resources (claims 1, 11, 20; see at least Hodge abstract, c3:36-61, c9:1-17); 
	●	transmit control signals configured to initiate a presentation of a user interface on a computing device associated with the external source to indicate a completion of the transfer of at least the portion of the resources (claims 1, 11, 20; see at least Hodge fig. 6, c3:36-61, c9:1-17);
	●	determine that a resource allowance associated with the at least one of the one or more inmates is depleted after the transfer of at least the portion of the resources (claims 1, 11, 20; see at least Hodge c7:13-30 “restrictions for each inmate includes … quantity limits, spending limits, weight limits, order frequency limits, ….  there are one or more restrictions on … the amount of funds an inmate 25 can spend on ordering products, how often an inmate can order certain products,” c15:64-c16:1-14 “order processing subsystem 210 identifies … the number of products in the order, product weights, product costs, total costs of products in the order, and ….  determines whether the one or more products in the order comply with restrictions.”);
	●	determine that the at least one of the one or more inmates is ineligible to receive a remaining portion of the resources based on at least determining that the resource allowance associated with the at least one of the one or more inmates is depleted after the transfer of at least the portion of the resources (claims 1, 11, 20; see at least Hodge Sullivan figs. 1C, 3A “BELOW THRESHOLD 320 INVOKE INTERRUPT”; c4:58-67 “interaction may include notifying an individual associated with an account (such as an inmate) of a current status and inquiring as to what actions are to be taken, contacting a secondary contact with respect to an account (such as a family member of an inmate),” c15:30-53 “message … may be sent … to one or more friend or family member designated as a responsible party … upon detection of a minimum threshold amount. … system 110 may set a flag … that … interrupt messaging is invoked,” c17:48-67 “Preferred embodiments provide order validation, restriction, and confirmation immediately with respect to each item selected, thus providing immediate account balance update and allowing a user to know immediately what may and may not be ordered”); and
	●	electronically receive an indication from the computing device associated with the external source to initiate a transfer of the remaining portion of the resources at a future date when the resource allowance associated with the at least one of the one or more inmates has been reset (claims 1, 11, 20; see at least Sullivan figs. 3A-D show that the process includes repeated checking for sufficient funds and allowing the user to order items beyond the current availability of funds for retrieval and completion of the order when funds have been replenished (allowance has been reset).  Additionally, in the “collect call” functions collection of funds from the computing device associated with the external source is an indication from that device to initiate transfer of the remaining portion.  This is also described at c14:61-c15:22, 30-53; c18:51-c19:5).

Hodge to include an alert interface comprising an indication that one or more allowance limits have been met, and responses pursuant to depletion of the allowance, as taught by Sullivan since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Sullivan in the method of Hodge.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hodge (Paper No. 20200911; Patent No. US 9,922,365 B1) in view of Sullivan et al. (Paper No. 20200911; Patent No. US 7,640,190 B1) and further in view of Collins (Paper No. 20200911; Patent No. US 10,275,811 B2).
		Hodge in view of Sullivan teaches all of the above as noted in the rejection and teaches, a) receiving an order to procure resources for at least one inmate, b) placing the order in one or more queues for processing, c) determining whether the at least one of inmate is not eligible to receive the resources, d) deliver the resources to the inmate if the inmate is eligible, and not delivering them otherwise, e) determining that an inmate is ineligible for receipt of resources upon depletion of an allowance, and f) receiving an indication from an external device to initiate transfer of a remaining portion of resources at a future date when the allowance is reset, but does not explicitly disclose placing the order on hold for a predetermined period of time if the inmate is not eligible to receive the resources.  Collins teaches a) receiving an order to procure resources for at least one inmate, b) placing the order in one or more queues for processing, c) determining whether the at least one of inmate is not eligible to receive the resources, and d) deliver the resources to the inmate if the inmate is eligible, and not delivering them otherwise, and also teaches placing the order on hold for a predetermined period of time if the inmate is not eligible to receive the resources.  In addition, Collins discloses:
Claim 10. The system of claim 1, wherein the at least one module is further configured to:
	●	receive the order to procure resources for the at least one of the one or more inmates from the external source (claims 1, 7, 10-11, 17, 20; see at least Hodge fig. 5, c5:3-18, c6:22-33);
	●	place the order in one or more queues for processing (claim 10; see at least Hodge c3:35-61 discusses package processing and inspection prior to delivery indicating a queue, c6:1-21 describes receipt of orders and processing of orders and packages for shipment, c7:47-64);
	●	determine that the at least one of the one or more inmates is not eligible to receive the resources (claim 10; see at least Hodge abstract, c3:35-61, c5:42-62, c7:1-12, c7:13-30);
	●	place the order on hold, wherein placing further comprises transferring the order from the one or more queues to a temporary volatile memory location for a predetermined period of time (claim 10; see at least Collins figs. 4, 11 (references to tracking time during the process and order periods); c5:13-34 (describes a variety of time periods, including explicitly indefinite ones, indicating that all the others are intended to refer to definite time periods), c9:46-67 “inmates … may be restricted or suspended from ordering … for a period of time,” c10:11-54, c13:45-64);
	●	determine whether the at least one of the one or more inmates becomes eligible to receive the resources within the predetermined period of time (claim 10; see at least Collins c9:46-67, c10:11-34, c13:45-64); and
Collins figs. 4, 7-8, 19-22; c2:55-67, c9:46-67, c10:11-34, c13:13-44.  Please note: the phrase “if the… inmates becomes eligible…  if the … inmates does not become eligible,” recites alternative limitations only one of which is required.  Please see previous discussion of optional and alternative limitations.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Hodge in view of Sullivan to include placing the order on hold for a predetermined period of time if the inmate is not eligible to receive the resources, as taught by Collins since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Collins in the method of Hodge in view of Sullivan.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        February 26, 2021